Title: 23d.
From: Adams, John Quincy
To: 


       Began upon Homer’s Iliad, in the morning, and got through 50 lines. This author would be very easy to understand, was it not for the various dialects he makes use of.
       Drank tea, and spent the Evening at Mr. McHard’s; but as the Company was chiefly composed of young Ladies, of Course, there was nothing said, which may not be found in Swift’s polite Conversation; and I am sure there is nothing there, that deserves to be repeated. We play’d cards, till about 9, and then all retired.
      